Case: 1:20-cv-02134 Document #: 153 Filed: 10/27/20 Page 1 of 1 PageID #:3836

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Anthony Mays, et al.
                                Plaintiff,
v.                                                  Case No.: 1:20−cv−02134
                                                    Honorable Robert W. Gettleman
Dart J Thomas
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 27, 2020:


        MINUTE entry before the Honorable M. David Weisman: Magistrate status
hearing held. Parties appeared telephonically and discussed the decision recently issued by
the Seventh Circuit in this case. By agreement, the stay of discovery stands. By COB on
11/16/2020, the parties shall file a joint status report. A telephonic status hearing is set for
11/18/2020 at 9:15 a.m. Parties shall dial in using the Court's conference call−in number.
The conference call− in number is 1−877−411−9748 and the passcode is 1814539. Please
note that the Court's conference call−in will be used by all cases that are on the Court's
calendar for the said date, therefore counsel must be in a quiet area while on the line and
must have the telephone muted until your case is called by the Court. Once the Court has
heard your case you shall disconnect from the conference line. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
